Citation Nr: 1200343	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left shoulder impingement, status-post decompression, with mild functional loss, claimed as a left shoulder disability, to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to February 1983 and from October 1988 to December 1995.  He served in the Southwest Asia Theatre of Operations from December 1990 to May 1991.  The Veteran has unverified reserve and National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A December 1997 rating decision denied the Veteran's claim of entitlement to service connection for joint pain of the left shoulder, to include as secondary to an undiagnosed illness, and hypertension.  A December 2007 rating decision denied the Veteran's claims of entitlement to service connection for hypertension and PTSD.  

By a June 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability, to include as secondary to an undiagnosed illness.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2009 Order, the Court granted a Joint Motion for Remand (JMR) of the claim and vacated the Board's June 2008 decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.

In March 2011, the Board forwarded the issue of entitlement to service connection for a left shoulder disability to a Veterans Health Administration (VHA) medical expert for an advisory opinion (VHA opinion).  The opinion was provided in July 2011.  The appellant was sent a letter in August 2011 that informed him that he had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received from him in that time period, the Board would proceed with the appeal.  In written correspondence received in August 2011, the Veteran responded to the August 2011 letter.  An Informal Hearing Presentation was received from the Veteran's accredited representative in October 2011.  

The issue of entitlement to service connection for hypertension, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal of entitlement to service connection for hypertension is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's left shoulder impingement, status-post decompression, with mild functional loss, was incurred in or aggravated by active service. 

4.  The Veteran's combat stressor is conceded; he has an acquired psychiatric disorder, to include major depressive disorder and PTSD, as a result of his in-service stressor while he was serving in a combat zone in Southwest Asia in 1991.


CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Left shoulder impingement, status-post decompression, with mild functional loss, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011). 

4.  An acquired psychiatric disorder, to include major depressive disorder and PTSD, were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Limited to the issues decided herein, entitlement to service connection for left shoulder impingement, status-post decompression, with mild functional loss, claimed as a left shoulder disability, to include as secondary to an undiagnosed illness; and an acquired psychiatric disorder, to include major depressive disorder and PTSD; as well as whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, the decisions are wholly favorable to the Veteran.  Thus, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.



New and Material Evidence

Service connection for hypertension was previously denied on the merits in a December 1997 rating decision.  The Veteran filed a claim of entitlement to service connection for hypertension in November 2005 and in December 2007; the RO denied the claim on the merits.  The Veteran perfected his appeal of the December 2007 rating decision.  Although the RO did not adjudicate the issue of whether there was sufficient new and material evidence to reopen the Veteran's previously denied claim, the Board must consider such question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in December 1997 consisted of the Veteran's claim and related statements, his service treatment records, record of a VA examination, and his post-service VA treatment records.  The RO found that there was no diagnosis of hypertension and denied the Veteran's claim.  

Newly received evidence includes the Veteran's statements and updated service, VA, and private treatment records.  The Veteran's VA treatment records indicate that hypertension is included in his "problem list."  The Board notes that while additional service treatment and personnel records have been associated with the claims file, such are dated after the December 1997 rating decision.  As such records were not in existence at the time of the December 1997 rating decision, reconsideration without regard to the previous final denial is not warranted.  38 C.F.R. § 3.156(c) (2011). 

The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, diagnosis of hypertension.  
 
Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for hypertension has been received, and such claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in October 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claim on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 

Service Connection

In order to establish service connection, three elements must be established.  There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  The Veteran's left shoulder disability, however, has not been diagnosed to include a disability for which presumptive service connection is available.  Further, the Veteran's major depressive disorder and PTSD have not been diagnosed as psychoses, for which presumptive service connection is available.  The regulations define "psychosis" to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.307, 3.309. 3.84 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




Left Shoulder Impingement, Status-Post Decompression, with Mild Functional Loss

Prior to analysis of the Veteran's claim of entitlement to service connection for left shoulder impingement, status-post decompression, with mild functional loss, claimed as a left shoulder disability, to include as secondary to an undiagnosed illness, the Board notes that the past development and discussion of the Veteran's claim, including at the time of the June 2008 Board decision and June 2009 JMR, involved the regulations regarding chronic disabilities due to undiagnosed illnesses.  As the claim is granted herein on a direct basis for a specifically diagnosed left shoulder disability, further discussion of Persian Gulf Veterans and chronic disabilities due to undiagnosed illnesses is not required.

A February 2007 VA examination report reflects that the Veteran was diagnosed with left shoulder impingement.  This constitutes medical evidence of a current disability, and as such the first element required for direct service connection is met.

The second element required for direct service connection, evidence of in-service incurrence or aggravation of a disease or injury, has also been met on the basis of continuity of symptoms after discharge.  The Veteran's service treatment records do not reflect any diagnosis of or treatment for a left shoulder condition.  September 1988, July 1993 and July 1995 Reports of Medical Examination and History reflect that the Veteran reported that he did not have a trick or painful shoulder, and that the examiners found his upper extremities to be normal.  There was no notation of treatment for or diagnosis of a left shoulder condition. 

As there was no complaint, treatment, or diagnosis of a left shoulder disorder during any period of active service, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303(b).

A February 1996 VA general medical examination report, conducted two months subsequent to the Veteran's separation from his period of active service ending in December 1995, shows that the Veteran's upper extremities were normal, including range of motion of the shoulders.  At that time, however, the Veteran complained of periodic aching in the shoulders since 1992, treated with stretching, rest, and over-the-counter pain medication. 

The Veteran is competent to report in-service left shoulder pain, as competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  The Veteran in the present case is able to describe the location of the pain that he perceived through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board finds the Veteran's lay statements are credible for purposes of establishing continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this vein, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no evidence that the Veteran is not credible.  

Thus, the Board finds that, in the absence of evidence of chronicity in service, the Veteran has shown continuity of symptoms after discharge by his competent and credible lay statements and record of VA examination dated near in time to his separation from a period of active service with complaints of left shoulder pain.

The third element required for direct service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, is also met.

On this issue, subsequent to the above-noted June 2009 JMR, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  The opinion, received in July 2011, serves as positive evidence in support of the Veteran's claim.  The expert, subsequent to review of the claims file, opined that it was as likely as not that the Veteran's left shoulder pain was the result of subacromial impingement syndrome that had its onset during active service.  The expert reasoned that the Veteran complaints of bilateral shoulder pain, greater on the left than on the right, during VA examination in February 1996, and that such history, in context with the Veteran's subsequent treatment, indicates the development of subacromial impingement syndrome during a period of active service.  

Here, the medical opinion by the VHA expert is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusion.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In sum, the Board finds that the Veteran currently has a left shoulder disability, that was incurred in or aggravated by service, and that such has continued from discharge from service to the present.  Given the foregoing, and resolving all doubt in favor of the Veteran, as is required by law, service connection for left shoulder impingement, status-post decompression, with mild functional loss, claimed as a left shoulder disability, to include as secondary to an undiagnosed illness, is warranted.

Acquired Psychiatric Disorder, to include Major Depressive Disorder and PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, on the basis that such is related to his service in the Persian Gulf War.  In an August 2007 statement, he reported that he was attached to the 1st Armored Division, from January 1991 to March 1991, between Baghdad and Kuwait, and witnessed enemy combatants being killed by service members in helicopters.  He reported that the carnage was all around him.  

The Veteran's service separation form indicates that he was stationed in Southwest Asia from December 11, 1990, to May 5, 1991, and that his military occupational specialty was construction equipment repairer.  The Veteran's service separation form shows no awards or decorations for combat service. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f) , evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph, (f)(3), that provided that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41, 092 (July 15, 2010).  As the Veteran's claim was appealed to the Board in December 2008, before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

Upon considering all evidence of record, the Board, as the fact finder, finds the Veteran's account of his experience in Southwest Asia to be competent.  There is no evidence of record indicating that the Veteran is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds the Veteran's claimed in-service stressor is consistent with the places, types and circumstances of his service and that there is no clear and convincing evidence to the contrary.  Moreover, a claimed stressor need not be corroborated in every detail.  Souzzi v. Brown, 10 Vet. App. 307, 311 (1997).  While the Veteran's service separation documents are silent for awards or decorations indicating combat service, it is significant that the Veteran's military occupational specialty indicates that he was near equipment and that he could have been in areas where enemy combatants were killed.  

In light of the recent revisions to 38 C.F.R. § 3.304(f), as outlined above, the Board finds that the evidence of record sufficiently satisfies the criteria necessary to confirm the Veteran's claimed in-service stressor.  Initially, as the Veteran's claimed in-service stressor includes his assertion that he experienced, witnessed, or was confronted with threatened death or serious injury to the physical integrity of others, and that the Board may construe that such logically resulted in feelings of terror, fear, or hopelessness, his claimed in-service stressor is thus characterized as "fear of hostile military or terrorist activity" within the meaning of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39852 (July 13, 2010). 

It is significant that the Veteran, in January 2007, underwent examination in connection with a Medical Evaluation Board.  While there is no evidence that the Veteran was on a period of active duty in January 2007, his service treatment records dated at that time, serve as positive evidence in support of his claim.  Specifically, record of the January 2007 Medical Evaluation Board Proceedings indicates that the Veteran was diagnosed with major depressive disorder and PTSD.  The report indicates that, after consideration of clinical records and physical examination, the approximate date of origin as to both disabilities was 1991, a year during which the Veteran was on active duty, stationed in Southwest Asia, and that both disabilities were incurred in the line of duty.  The report indicates that the Veteran's PTSD was manifested by exposure to a life-threatening tour of duty in 1990 and 1991.  Such January 2007 report of the Medical Evaluation Board serves as medical evidence of a link between the Veteran's current psychiatric symptoms and service, and in the case of PTSD, the claimed in-service stressor.

Based on the foregoing, the Board finds that there is probative evidence of an acquired psychiatric disorder, to include major depressive disorder and PTSD, that is related to the Veteran's service in Southwest Asia, and that his stressor of witnessing enemy combatants being killed by service members in helicopters is adequate to support a diagnosis of PTSD.

Thus, resolving all doubt in favor of the Veteran, as is required by law, the Board finds that service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is warranted.  


ORDER

The claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

Service connection for left shoulder impingement, status-post decompression, with mild functional loss, claimed as a left shoulder disability, to include as secondary to an undiagnosed illness, is granted.

Service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is granted.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to service connection for hypertension. 

As a preliminary matter, the Board notes that the Veteran's most recent VA treatment records are dated in October 2009.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service connection for hypertension, 
the Board notes that during a period of active service in July 1992, the Veteran underwent a five-day blood pressure check and no diagnosis of hypertension was rendered, nor do the blood pressure readings recorded at that time meet the criteria to diagnose hypertension.  In August 1994, during a period of active service, the Veteran again underwent a five-day blood pressure check subsequent to complaints of chest pain.  There is a notation in the treatment note reading "rule out hypertension."  Results of the five-day blood pressure check are provided and the Veteran was diagnosed with labile hypertension; however, the results recorded at that time do not meet the criteria to diagnose hypertension.  A June 2006 Statement of Medical Examination and Duty Status indicates that the Veteran, on a period of active duty for training (ACDUTRA), presented with hypertension and reported elevated blood pressure for five days.  He reported that he was completing field duties and felt a severe pain in his left shoulder and was taken to the hospital.  He reported that once at the hospital, extremely high blood pressure was found.  There is no clinical evidence, however, of blood pressure readings that meet the criteria for a diagnosis of hypertension.

Thus, there is not sufficient evidence in the claims file to determine if the Veteran indeed incurred hypertension comporting with VA standards during a period of active service.  However, it remains unclear to the Board if the Veteran's current hypertension, considering the evidence of in-service hypertensive complaints and findings, had its onset during a period of active service or is otherwise related to a period of active service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMC in Birmingham, Alabama, dated from October 2009 to the present.

2.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred during a period of active service, specifically considering the Veteran's in-service hypertensive complaints and findings, or is otherwise related to a period of active service.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection hypertension, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for a VA examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


